DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1-5, 9, and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Byrd et al. (US 2008/0146925; hereinafter “Byrd”).
Regarding claim 1, Byrd discloses a catheter placement system designed to establish a conductive pathway through a sterile barrier from a sterile field to a non-sterile field, comprising: a stylet comprising: a first connector including a piercing component (e.g. ¶¶ 120); and a sensing component (e.g. ¶¶ 120  - ECG sensors); and a data-receiving component comprising a second connector, wherein: the data-receiving component is designed for positioning in the non-sterile field under the sterile barrier (e.g. ¶¶ 120 – ECG device), and the first connector is designed to conductively connect to the second connector of the data-receiving component through the sterile barrier via the piercing component without compromising the sterile field (e.g. ¶¶ 56).
Regarding claim 2, Byrd discloses the sensing component is an ECG sensing component for detecting ECG signal data (e.g. ¶¶ 55).
Regarding claim 3, Byrd discloses the stylet further comprises a magnetic assembly (e.g. ¶¶ 36 – insulating from magnetic fields).
Regarding claim 4, Byrd discloses the stylet further comprises an insertion portion for removable insertion into a catheter, and a tether connecting the insertion portion to the first connector (e.g. ¶¶ 56 – where the connector has a puncture component for removable insertion and tethering).
Regarding claim 5, Byrd discloses the first connector includes a housing including engagement features designed to engage the data-receiving component, wherein the piercing component is positioned in the housing (e.g. ¶¶ 56 – where the connector necessarily integrates an engagement feature, otherwise the piercing of the bag for connection would not function).
Regarding claim 9, Byrd discloses the sterile barrier comprises a surgical drape (e.g. ¶¶ 56 – where the bag is considered the surgical drape).
Regarding claim 16, Byrd discloses the first connector includes gripping features on an outer surface, and wherein the first connector is designed to slide over a portion of the data-receiving component with the sterile barrier therebetween until the piercing component of the first connector pierces the sterile field and makes contact with the second connector of the data-receiving component (e.g. ¶¶ 56 – where the device necessarily has a gripping portion in order to provide the force capable for puncturing the sterile bag).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Hendrixson (USP# 7,059,878). Byrd fails to expressly disclose the first connector is threadably engageable with the second connector.  In the same field of endeavor, Hendrixson teaches the use of threadably engageable connectors that are rotated to connect to electrode wires for electrocardiography (e.g. Abstract, Col 3, ll 1-11) in order to secure the leads/electrodes.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known threadably engageable connectors of Hendrixson to the device of Byrd, in order to yield the predictable results of improving the security of the connection to the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Virtanen (USP# 7,260,428). Byrd fails to expressly disclose the first connector includes a sterile shield disposed proximate the piercing component.  In the same field of endeavor, Virtanen teaches the use of a shield to protect ECG connection points in order to promote the proper functioning of the leads/electrodes (e.g. Col 2, ll 7-62).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known shielding of connectors as taught by Virtanen, to the device of Byrd, in order to yield the predictable results of improving the electrical contacts of the connector.

Allowable Subject Matter
Claims 6-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792